Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 24, 1979, which affirmed the decision of an Administrative Law Judge sustaining an initial determination of the Industrial Commissioner holding claimant Nadine Mauro to be eligible to receive benefits, effective May 1,1978, without disqualifying conditions. Although the agreement executed by claimant referred to her as an independent contractor, the board was free to credit her testimony that she was required to attend weekly meetings and to report on the outcome of leads previously furnished to her. Moreover, despite the absence of any withholdings from her commissions and the lack of reimbursement for any expenses, claimant’s sales presentation was largely, if not wholly, developed by the employer and she indicated that a notification procedure was to be followed if scheduled appointments could not be kept. We conclude that substantial evidence supports the board’s finding of an employment relationship (cf. Matter of Rich Plan of Syracuse [Levine], 47 AD2d 573). However, mindful of the provisions of section 620 (subd 1, par [b]) of the Labor Law, we note that the present record does not establish whether other representatives were subject to identical policies. Decision affirmed, without costs. Kane, J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.